Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 1 of 15



                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-61141-CIV-BLOOM/Valle

  MARILYN ADAMS,

            Plaintiff,
  v.

  PARADISE CRUISE LINE OPERATOR
  LTD., INC.,

        Defendant.
  __________________________________/

                                                    ORDER

            THIS CAUSE is before the Court on Defendant Paradise Cruise Line Operator Ltd., Inc.’s

  Motion for Summary Judgment, ECF No. [102]. Plaintiff Marilyn Adams filed a Response, ECF

  No. [106], to which Defendant filed a Reply, ECF No. [115].1 The Court has carefully considered

  the pleadings, the record in the case, the applicable law, and is otherwise fully advised. For the

  reasons set forth below, Defendant’s Motion is granted.

  I.        BACKGROUND

            This is a negligence case concerning a slip-and-fall on board a cruise ship, the Grand

  Celebration, owned and operated by the Defendant. See Def.’s SOF ¶ 1. Plaintiff and her husband

  were fare-paying passengers. On June 15, 2018, they boarded the ship, walked around, and visited

  the lounge before going to their stateroom. See Def.’s SOF ¶¶ 1, 3–4.2 The stateroom had been

  inspected and cleaned the morning before Plaintiff and her husband boarded the cruise ship. See


  1
    The parties’ factual submissions include Defendant’s Statement of Material Facts (“Def.’s SOF”) ECF
  No. [101], and accompanying exhibits, see ECF Nos. [101-1–101-9]; Plaintiff’s Response to Defendant’s
  Statement of Material Facts, ECF No. [107], including Plaintiff’s Statement of Additional Material Facts,
  see id. ¶¶ A–L. Plaintiff’s exhibits, see ECF Nos. [106-1–106-5] are appended to her Response.
  2
      All facts are considered undisputed unless otherwise indicated.
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 2 of 15
                                                               Case No. 19-cv-61141-CIV-BLOOM/Valle

  Pl.’s SOF ¶ 5. Plaintiff entered the bathroom and observed it was in an “acceptable” condition. See

  Deposition of Marilyn Adams (“Pl.’s Dep”) 64:22. 3 The bathroom measures 3 feet by 6.5 feet and

  has a 1.25-inch threshold dividing the shower area from the rest of the bathroom. See Def.’s SOF

  ¶ 7. The entrance to the bathroom contains a sign stating “WATCH YOUR STEP. BATHROOM

  FLOOR SLIPPERY WHEN WET.” Def.’s SOF ¶ 10; Pl.’s SOF ¶ 10.

            Approximately twenty minutes after entering the stateroom, Plaintiff took a shower. See

  Pl.’s Dep. 61:6–8. Before entering the shower, Plaintiff placed a towel on the floor outside the

  stall. See id. 69:13–15. When Plaintiff finished her shower, the air in her immediate environment

  was “cloudy” and “steamy,” so she could not see where she was stepping. See id. 73:20–21. As

  Plaintiff stepped out, she slipped on what she observed to be a “lake,” id. 73:4, or “pool,” id. 82:21,

  of water, one to two inches deep, id. 81:16, on the bathroom floor. After Plaintiff fell, her husband

  observed “at least an inch” of water in the bathroom, deep enough so that the towel Plaintiff placed

  on the bathroom floor was “floating” on the water. Deposition of James Adams (“J. Adams Dep.”)

  38:22–23, 42: 9–10.

            Plaintiff thereafter went to the ship’s medical center to receive treatment. See id. Pl.’s SOF

  ¶ L. Upon returning to their room, Plaintiff’s husband noticed an area of corrosion, “rot” and

  “rust” on the door frame in the bathroom “near the doorway entry into the shower stall.” Pl.’s Dep.

  85:9, 86:5–6. The rust was “fairly deep” and the corroded area appeared to be “four or five square

  inches” or “four inches” by “two inches.” J. Adams Dep. 48:3–4; 49:7–8; Pl.’s Dep. 87:18–19.

  Plaintiff’s husband took a photograph of the corroded area, see ECF No. [107] 9. Neither Plaintiff

  nor her husband ran the shower following the incident to test the source of the water. See Pl.’s




  3
      Citations to deposition testimony rely on the pagination and line numbering in the original document.

                                                        2
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 3 of 15
                                                          Case No. 19-cv-61141-CIV-BLOOM/Valle

  Dep. 89:10–19. Plaintiff “didn’t go near” the rusted or rotted area after her fall and did not observe

  water travelling through the rusted area. Pl.’s Dep. 89:25.

          Plaintiff avers that she hit her head when she fell in the bathroom. As a result of her fall,

  she sustained a fracture in her left ankle that required surgery. Pl.’s Dep. 46:12–16, 73:3–6, 74:4–

  6.

          Plaintiff alleges in her operative Complaint that she “discovered the flooded bathroom floor

  was due to rotted baseboards in the shower, causing the shower to leak into the bathroom.” SAC

  ¶ 12. Plaintiff alleges nine theories of negligence. See SAC ¶ 16a–i. Plaintiff’s theories may be

  grouped as follows: (1) failure to maintain a bathroom free from dangerous conditions, see id. ¶

  16a, c, i; (2) failure to inspect the bathroom for dangerous conditions and timely correct the same,

  see id. ¶16b, d–e, g; and (3) failure to warn Plaintiff of dangerous conditions in the bathroom, see

  id, ¶16f, h.

          Plaintiff did not retain an expert to inspect or test the stateroom bathroom shower or the

  cause of any leaking or excess water. Plaintiff did not observe water leaking from the area of

  corrosion or rot, and neither she nor her husband ran the shower following the incident to test

  whether the “rotted” area leaked. See Def.’s SOF ¶ 15; Pl.’s SOF ¶ 15; Pl.’s Dep. 89:10–22.

          Defendant obtained an expert in engineering and human factors, Tyler Kress, Ph.D., to

  inspect the stateroom bathroom and shower. See Def.’s SOF ¶ 16.4 Dr. Kress measured the

  dynamic coefficient of friction (“DCOF”) of the bathroom and shower floors to determine the

  floors’ slipperiness and found the DCOF was suitable for interior flooring. See Def.’s SOF ¶¶ 18–

  20 (citing Declaration of Tyler Kress (“Kress Decl.”), ECF No. [101-5] ¶¶ 8–11). Dr. Kress also

  “turned on the shower, and purposefully directed the spray onto the walls of the shower to observe


  4
   On June 26, 2020 the Court entered an Order, ECF No. [126], denying Plaintiff’s Motion to Strike or
  Limit Testimony of Defendant’s Expert (“Motion to Strike”), ECF No. [98].

                                                    3
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 4 of 15
                                                             Case No. 19-cv-61141-CIV-BLOOM/Valle

  where and how the water flowed to determine whether it was possible for water to leak from ‘rotted

  baseboards’ (or minor damaged area) as identified by the Plaintiff.” Kress. Decl. ¶ 12. “The

  damaged area [did] not leak as alleged.” Id. According to Dr. Kress, “[a]ny water that was on the

  floor outside of the shower where [Plaintiff] allegedly stepped at the time of the incident would

  have been caused by the Plaintiff’s own actions, for instance, how she placed the shower curtain,

  where she put the towel on the floor, and where she directed the shower head during her shower,

  and where she chose to place her foot.” Id. ¶ 13. Otherwise, Dr. Kress “noted no condition in the

  subject shower that causes an unusual amount of water to accumulate on the bathroom floor.” Id.

  ¶ 14.5

           Plaintiff produced three online passenger experience reviews in support of her claim that

  Defendant had notice of the dangerous conditions. The reviews reflect other passengers’

  complaints about showers on cruise ships: a June 26, 2018 Review, ECF No. [106-1], addressed

  to Bahamas Paradise Cruise Line; a June 2019 Review, ECF No. [106-2], addressed to Grand

  Celebration Cruise; and a June 2017 Review, ECF No. [106-3], addressed to Grand Celebration

  Cruise. The June 26, 2018 Review, written by username “Brittni C.” states, “we noticed the Pink

  MOLD and rust in our shower (see attached photos). Once we did shower, the water didnt [sic]

  hardly drain, so we both would have to stand in almost 2 inches of water for the entire shower.

  Gross.” ECF No. [106-1] 3. The portions of the photographs visible on the review appear to show

  a part of a white basin with rusted edges. See id. The June 2019 Review, written by username

  “oladyrobin” states, “shower terribly small with curtain covering small circle, no matter how

  careful we were the floor always got wet, and we are average sized.” ECF No. [106-2] 2. Finally,

  the June 2017 Review, written by username “mcv318” states, “[t]he shower constantly leaked out



  5
   Plaintiff states Dr. Kress’s spray testing protocol was inadequate. See Pl.’s SOF ¶ 22. Plaintiff makes the
  same argument in its Motion to Strike, which the Court denied.
                                                       4
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 5 of 15
                                                          Case No. 19-cv-61141-CIV-BLOOM/Valle

  into the bathroom when in use” and “[s]hower leaked out on to floor when ever [sic] used.” ECF

  No. [106-3] 1–2.

         Defendant now moves for summary judgment, arguing that no evidence exists to support

  Plaintiff’s theories of liability, that the slippery nature of the bathroom floor was open and obvious,

  and the Defendant did not have actual or constructive notice of any dangerous condition.

  II.    LEGAL STANDARD

         Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

  file, and any affidavits show there is no genuine issue as to any material fact and the movant is

  entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a), (c). An issue of fact is “material”

  if it might affect the outcome of the case under the governing law. See Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

  for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587 (1986). The moving party has the burden of proving the absence of a genuine issue

  of material fact, and all factual inferences are drawn in favor of the non-moving party. See Allen

  v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). If there are any factual issues, summary

  judgment must be denied and the case proceeds to trial. See Whelan v. Royal Caribbean Cruises

  Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def.

  Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

  III.   DISCUSSION

         “To prevail on a negligence claim, a plaintiff must prove that (1) the defendant had a duty

  to protect the plaintiff from a particular injury; (2) the defendant breached that duty; (3) the breach

  actually and proximately caused the plaintiff’s injury; and (4) the plaintiff suffered actual harm.

  Gorczyca v. MSC Cruises, S.A., 715 F. App’x 919, 921 (11th Cir. 2017) (citation omitted). With

  regard to the fist element — duty — in cases involving “carrier[s] by sea,” the carrier must “have

                                                    5
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 6 of 15
                                                          Case No. 19-cv-61141-CIV-BLOOM/Valle

  had actual or constructive notice of the risk-creating condition, at least where . . . the menace is

  one commonly encountered on land and not clearly linked to nautical adventure.” Keefe v. Bahama

  Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989) (internal quotation marks and citation

  omitted).

         Defendant argues that Plaintiff’s theories of negligence fail on three separate grounds: (1)

  Plaintiff presents no record evidence of a dangerous condition, see Mot. 4–7; (2) Defendant had

  no notice of a dangerous condition and, therefore, no duty to warn, see id. 7–11; and (3) to the

  extent Plaintiff’s negligence claim is based on the slipperiness of the shower floor only, the danger

  was open and obvious, and Defendant had no duty to warn Plaintiff, see id. 11–18. Plaintiff

  responds (1) her and her husband’s testimony and observations document the dangerous condition

  in the bathroom, see Resp. 4–5; (2) the record reflects Defendant had notice of a dangerous

  condition, see id. 5–11; and (3) whether the danger was open and obvious is a question of fact, see

  id. 11–16.

         The Court considers each of the arguments in turn.

         a. There is no record evidence of a dangerous condition

           Plaintiff alleges Defendant failed to maintain a reasonably safe bathroom, see SAC ¶16

  a, i — one with “safe flooring material, mats, and other non-slip materials,” SAC ¶ 16c, and free

  from defects such as “leaks, rot, erosion, water damage, and/or other damage,” id. ¶ 16b, d. In part

  and parcel with Plaintiff’s negligent maintenance claims, Plaintiff alleges Defendant failed to

  inspect the bathrooms to identify defects and correct the same. See id. ¶16b, d–e, g. She further

  alleges, following the incident, that she “discovered the flooded bathroom floor was due to rotted

  baseboards in the shower, causing the shower to leak into the bathroom.” Id. ¶ 12.

         In support of her allegations, Plaintiff testified that she slipped on a “lake,” Pl.’s Dep. 73:4,

  or “pool,” id. 82:21, of water, one to two inches deep, id. 81:16, on the bathroom floor. And

                                                    6
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 7 of 15
                                                         Case No. 19-cv-61141-CIV-BLOOM/Valle

  according to Plaintiff, her husband observed an area of “rot” and “rust” on the door frame “near

  the doorway entry into the shower stall,” id. 85:9, 86:5–6. Plaintiff’s husband’s testimony, see J.

  Adams Dep. 48:3–4; 49:7–8, corroborates Plaintiff’s observation of the corroded area, as does the

  photograph, see ECF No. [107], taken by Plaintiff’s husband.

         Critically, Plaintiff fails to present any evidence (1) connecting the observed area of “rot”

  or “rust” to the alleged “leak” or “pool” or water, or (2) that the flooring was made of unsafe or

  extraordinarily slippery material. As to the corroded area, it is uncontested that Plaintiff did not

  observe it leaking before or during her shower. See Pl.’s SOF ¶ 15; Pl.’s Dep. 89:10–25. She did

  not run the shower following the incident to test whether the area leaked. See Pl.’s Dep. 89:10–25.

  And, she presents no lay or expert testimony demonstrating the area of corrosion did leak or could

  have leaked. As to the flooring, Plaintiff presents no evidence at all that the floor was constructed

  from unsafe or unreasonably slippery materials.

         For its part, Defendant argues “there is no record evidence that there was a dangerous

  condition that caused [Plaintiff’s] incident in the first instance.” Mot. 4 (alteration added). The

  Court agrees. The parties do not contest that the bathroom was inspected the morning before

  Plaintiff boarded the ship, and Plaintiff initially found the bathroom to be in “acceptable”

  condition. Defendant presents expert evidence (1) the DCOF (slipperiness) of the floor was not

  unsafe for interior floors, see Kress Decl. ¶¶ 8–11; (2) the corroded area did not leak, see id. ¶ 12

  and (3) “Dr. Kress observed ‘no condition’ in the shower that would cause “an unusual amount of

  water to accumulate on the bathroom floor” id. ¶ 14.

         At the summary judgment stage, “Plaintiff[] can no longer rest on the allegations of [her]

  complaint. [She] must provide evidence to support each and every element of their claim.” Kallas

  v. Carnival Corp., No. 06-20115-Civ, 2009 WL 10668178, at *4 (S.D. Fla. Jan. 14, 2009)

  (alterations added), report and recommendation adopted, No. 06-20115-Civ, 2009 WL 10668179

                                                    7
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 8 of 15
                                                              Case No. 19-cv-61141-CIV-BLOOM/Valle

  (S.D. Fla. Mar. 4, 2009). To the extent Plaintiff alleges the “dangerous condition” in question is

  the area of corrosion or the floors’ inherent slipperiness, Plaintiff’s failure to rebut Defendant’s

  evidence with her own is fatal. See Smith v. Royal Caribbean Cruises, Ltd., 620 F. App’x 727,

  730 (11th Cir. 2015) (finding the plaintiff could not rebut the defendant-cruise ship’s expert

  evidence that it adequately maintained the location of the plaintiff’s injury (a swimming pool)

  where the plaintiff failed to obtain an expert of its own.).6

          Given the uncontested facts that Defendant inspected the bathroom and Plaintiff found it

  “acceptable,” and absent any evidence of a defect in the bathroom, Plaintiff’s theories of negligent

  failure to inspect for and correct dangerous conditions, and failure to maintain a bathroom free

  from dangerous conditions, fail.

          b. Defendant did not have notice or a duty to warn

          Defendant argues “[b]ecause Plaintiff has failed to establish a dangerous condition existed

  in the bathroom in the first instance, the analysis should end.” Mot. 7 (alteration added). The Court

  agrees, but it nevertheless addresses the notice requirement.

          Absent evidence that the pooling of water was caused by rusted or rotted baseboards, as

  Plaintiff alleges, see SAC ¶ 12, the only dangerous condition Plaintiff may point to is the pooling

  of water itself. Plaintiff argues it is not her “burden . . . to determine the precise source or cause

  of the dangerous condition in the bathroom, but merely to prove that there was a dangerous

  condition of which the Defendant had or should have taken notice in time to take corrective

  measures.” Resp. 5.7


  6
    The Court does not conclude Plaintiff must have submitted expert testimony to rebut Defendant’s expert
  testimony in order to survive summary judgment, but merely finds Plaintiff must produce some evidence
  of the alleged leak. The picture of the corroded area does not suffice, as Plaintiff submits no evidence that
  the corroded area was leaking or could have leaked or in any way the condition that led to her slip or fall.
  7
   Plaintiff makes this argument in the section of her Response concerning the existence of record evidence,
  but the Court finds it relevant to its analysis of notice.
                                                       8
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 9 of 15
                                                          Case No. 19-cv-61141-CIV-BLOOM/Valle

         Plaintiff relies on Keefe, 867 F.2d 1318, a personal injury case where the plaintiff slipped

  and fell “while dancing at the ship’s outdoor discotheque.” Id. The district court granted summary

  judgment in favor of the defendant-cruise ship, but the Eleventh Circuit reversed, noting the court

  “made no express finding as to how long the particular unsafe condition” — the wet floor —

  “existed prior to [the accident].” The Court concluded the “proper course” was to remand the case

  for a factual determination whether the cruise ship had actual or constructive notice of the wet

  floor. Id. At 1323. Accordingly, the Court considers Plaintiff’s evidence of notice.

         Plaintiff contends, “the record reflects multiple sources of evidence of notice.” Resp. 5

  (capitalization; bolding, and underlining omitted), including (1) the sign in the bathroom warning

  Plaintiff that the floors are slippery when wet, (2) the fact that the stateroom had been inspected

  by trained crewmembers within 24 hours preceding the incident, and (3) social media posts

  recording “complaints about bathroom flooding after shower use in Defendant’s vessel.” Resp. 10;

  see also id. 9. The Court agrees with Defendant that there is a lack of notice of the alleged hazard

  — the excessive pooling of water on the bathroom floor.

         Regarding the warning sign, Plaintiff reasons the existence of the sign evidences

  Defendant’s notice of the slippery floor. See Resp. 9 (“By the very act of placing a warning notice

  in the bathroom, the Defendant acknowledged that it . . . knew that wet bathroom floors posed a

  slip and fall hazard.” (alteration added)). This argument fails because the mere slipperiness of the

  bathroom floors is not the complained-of hazard. As noted, Plaintiff alleges she “slipped and fell

  after exiting the shower due to the bathroom floor flooding,” SAC ¶ 12 (emphasis added), and

  testified she slipped on a “lake,” Pl.’s Dep. 73:4, or “pool,” id. 82:21, of water several inches deep.

         The cases on which Plaintiff relies prove the point. In Sorrels v. NCL (Bahamas) Ltd., 796

  F.3d 1275 (11th Cir. 2015), the Eleventh Circuit considered “whether [the defendant-cruise ship]

  had actual or constructive knowledge that the pool deck where [the plaintiff] fell could be slippery

                                                    9
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 10 of 15
                                                             Case No. 19-cv-61141-CIV-BLOOM/Valle

   (and therefore dangerous) when wet, and whether it negligently failed to post a warning sign after

   the rain that preceded [the plaintiff’s] accident. Id. at 1288 (alterations added). The Court found

   testimony that “warning signs were sometimes posted on the pool deck after rain” id., was

   sufficient to withstand summary judgment because the act of posting warning signs for a

   particularly alleged hazard — a slippery pool deck — evidenced the cruise-ship’s knowledge the

   pool deck could become slippery. Here, there parties do not contest a warning sign was posted or

   that the sign warned the shower floor could be slippery. See Def.’s SOF ¶ 10; Pl.’s SOF ¶ 10. But,

   the sign did not warn of the alleged hazard — excessive pooling of water — and the Court cannot

   construe the sign as providing notice of such.

           Guevara v. NCL (Bahamas) Ltd., 920 F.3d 710 (11th Cir. 2019) is also instructive but does

   not support the conclusion that the subject sign provided notice to Defendant. In Guevara, the

   Eleventh Circuit held “a cruise ship operator has notice of a condition — and thus a duty to warn

   — if a sign is posted on a ship warning about the condition.” Id. at 722. (emphasis added). Here,

   the condition Plaintiff complains of is not merely the slipperiness of the floors.8 Rather, it is the

   “corroded and rusty area” and the “pool” or “lake” of water. As such, the sign posted in the

   Plaintiff’s stateroom fails to provide any notice.

           Similarly, in Esanu v. Oceania Cruises, Inc., 49 F. Supp. 3d 1078 (S.D. Fla. 2014), the

   court found that because the defendant “positioned a portable ‘slippery when wet’ sign in the area,”

   “a reasonable jury could find that [the defendant] had actual knowledge that the surface became

   slippery when wet.” Id. 1081. Here, the warning sign read “slippery when wet” Def.’s SOF ¶ 10;




   8
    As discussed below, if this were the complained-of condition, it was open an obvious such that Defendant
   had no duty to warn Plaintiff.

                                                      10
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 11 of 15
                                                             Case No. 19-cv-61141-CIV-BLOOM/Valle

   Pl.’s SOF ¶ 10 (capitalization omitted), but it did not read “pooling or excessive flooding may

   occur.”9

           Plaintiff contends that the “presence of trained crewmembers in [Plaintiff’s] stateroom at

   the relevant time shortly before she boarded” evidences crewmembers should have “detected and

   corrected the water leak in the bathroom . . . .” Resp. 10 (alterations added). Plaintiff relies on

   Plott v. NCL America, LLC, 786 Fed. App’x 199, 201, 203 (11th Cir. 2019) and Carroll v. Carnival

   Corp., 955 F.3d 1260 (11th Cir. 2020) to support her argument. See Resp. 10.

           Neither case is apposite. In Plott, the Eleventh Circuit found there was a genuine issue of

   fact as to whether the defendant-cruise ship had notice that the floor in a public atrium was wet,

   and should have been cleaned or cordoned-off the area before the plaintiff walked on it, slipped,

   and fell. See id. at 201–03. First, unlike Plott, Plaintiff slipped in a shower, and not on a public

   atrium floor, and does not allege there was water on the floor prior to Plaintiff entering the shower.

   Second, the Plott defendant “conceded that the area was continuously monitored, and the entire

   crew was responsible for identifying and promptly addressing any safety concerns, including by

   placing warning signs when appropriate. [The defendant’s] corporate representative testified that

   if any [of its] employee[s] saw an accumulation of water on the floor, the employee would be

   expected to either clean it up, cordon it off, and also put [up] a warning sign.” Id. at 201 (alterations

   added; other alterations adopted). Here, Plaintiff points to no “specific corrective policy,” (Reply

   5) that Defendant’s employees failed to undertake relating to the shower or flooring, resulting in

   Plaintiff’s fall.

           Defendant makes the same point regarding Carroll — where the plaintiff slipped and fell

   on a lounge chair blocking a walkway. 955 F.3d at 1267. The court found there was evidence the


   9
     In Esanu the court also noted the plaintiff “proffer[ed] evidence that the surface was extraordinarily
   slippery, as if ice, [which] thereby create[d] a genuine issue as to whether there existed an unreasonably
   dangerous condition.” 49 F. Supp. 3d at 1081. Plaintiff offers no such evidence here.
                                                      11
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 12 of 15
                                                             Case No. 19-cv-61141-CIV-BLOOM/Valle

   defendant had “a policy of keeping the chairs in-line and/or in the upright position and instructing

   employees to ensure that they are not blocking the walkway” and this evidence was “enough to

   withstand summary judgment on the issue of [the defendant’s] notice. Id. Plaintiff points to no

   such policy here.

           Plaintiff contends that Defendant had notice based upon the online reviews submitted by

   previous cruise ship passengers “record[ing] complaints about bathroom flooding after shower use

   in Defendant’s vessel.” Resp. 10 (alteration added). Under Jones v. Otis Elevator Co., 861 F.2d

   655, 661 (11th Cir. 1988) evidence of prior incidents like the incident alleged in a complaint are

   only admissible on a showing “conditions substantially similar to the occurrence in question must

   have caused the prior accident.” Id. 661–62 (11th Cir. 1988). Here, the Court agrees with

   Defendant that Plaintiff “fail[s] to develop the record to determine whether [the reviews recorded

   instances] . . . substantially similar [to Plaintiff’s incident] in the first instance.” Reply 6.

           In the June 2017 review — the only review predating this case and thus the only review

   relevant to the notice inquiry — the unidentified reviewer states (1) the “shower constantly leaked

   out into the bathroom when in use”; and (2) the “[s]hower leaked out on to floor when ever [sic]

   used.” June 2017 Review 1–2 (alteration added). Here, Lundquist v. Celebration Cruise Operator,

   Inc., No. 12-cv-60655, 2013 WL 12145942 (S.D. Fla. June 10, 2013) is instructive. In Lundquist,

   the plaintiff “point[ed] to three prior slip-and-fall incidents in stateroom bathrooms.” Id. at *3

   (alteration added). Plaintiff’s evidence consisted of (1) a “one-paragraph summary” describing a

   passenger’s slip-and-fall accident prepared by the defendant’s employee; (2) a letter to the

   defendant complaining of water on the bathroom floor; and (3) deposition testimony from a

   passenger who observed water coming up from a bathroom drain. See id. at *3 n. 2. The court

   found the one-page summary “offer[ed] no details about the circumstances of [the passenger’s]

   fall,” the letter “provide[d] no details about how much water was on the floor of [the passenger’s]

                                                      12
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 13 of 15
                                                            Case No. 19-cv-61141-CIV-BLOOM/Valle

   cabin, or if the bath rug or some other foreign substance contributed to [the passenger’s] fall,” and

   the deposition testimony did not describe “circumstances . . . so similar to [the plaintiff’s] fall to

   put [the defendant] on notice of a dangerous condition.” Id. (alterations added). Plaintiff’s single

   admissible review makes no mention of corrosion or rot, fails to describe the nature or amount of

   water on the floor, and it is otherwise less detailed than the evidentiary submissions in Lundquist,

   which were also found to be lacking in notice.

          c. The condition was open and obvious

           To the extent that Plaintiff contends the dangerous condition causing her fall was the

   slipperiness of the shower floor itself, Defendant argues it had no duty to warn Plaintiff of the

   same because the condition is open and obvious. The Court agrees.

          Plaintiff’s own testimony reflects that she appreciated the risks of slipping when getting

   out of the shower. Plaintiff conceded that she “kn[ows] wet floors are slippery,” Pl.’s Dep. 66:16.

   As such, Lundquist, 2013 WL 12145942, is again instructive. In Lundquist, the plaintiff slipped

   and fell while stepping out of a shower. Id. at *1. The plaintiff testified “he knew from experience

   that a bathroom floor can be slippery when wet.” Id. The court noted the plaintiff’s testimony

   “ma[de] clear that [the plaintiff] was aware of the danger of stepping with wet feet onto a wet

   bathroom floor, and the danger was apparent and obvious” and found the defendant had not

   breached its duty of care to the plaintiff. Id. (alterations added).

          The same point is made in Luby v. Carnival Cruise Lines, Inc., 633 F. Supp. 40, 41 (S.D.

   Fla. 1986), aff’d sub nom. Luby v. Carnival Cruise Lines, 808 F.2d 60 (11th Cir. 1986), another

   cruise-ship-shower-slip-and-fall case. The plaintiff tripped over a ledge allegedly hidden by a

   shower curtain. Id. at 42. The Court found it was “clear . . . that the presence of the ledge behind

   the shower curtain was, or should have been, obvious to [the plaintiff] by the ordinary use of her

   senses. And [the] defendant is entitled to expect, as a matter of law, that [the plaintiff] would

                                                     13
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 14 of 15
                                                           Case No. 19-cv-61141-CIV-BLOOM/Valle

   perceive that which would be obvious to her upon the ordinary use of her senses.” (alterations

   added; internal citation omitted). Notably, in a footnote to its conclusion, the court stated:

          [the] plaintiff did not allege or attempt to prove a design defect in the ledge.
          Moreover, there was no evidence which suggested that the ledge did not adequately
          serve its intended function, i.e., containing soapy water to prevent it from flooding
          the bathroom and causing a slippery, dangerous floor. [The defendant], however,
          in support of its motion for summary judgment, submitted the affidavit of Joseph
          Farcus, an architect with experience in the interior design of cruise ships. In his
          affidavit, Joseph Farcus asserted his expert opinion that the bathroom was properly
          designed. Where, as here, an issue is one of the kind on which expert testimony
          must be presented, and the affidavit of the expert is uncontradicted, summary
          judgment is proper.

   Id. at *42 n.3 (alterations added). Applied here, Luby instructs a cruise-ship defendant has no duty

   to warn a plaintiff of open and obvious conditions, and while it may have a duty to do so with

   respect to hazards created by a defect in the room or a physical element that is “not serving its

   alleged function,” id.— like a leaking floorboard — the plaintiff must proffer evidence such defects

   exist. Plaintiff has not done so.

          While the Court is sympathetic to the extensive injury Plaintiff suffered as a result of her

   slip and fall, the record fails to reflect any evidence that Defendant maintained a hazardous

   condition in the stateroom bathroom, and otherwise fails to show that Defendant was on notice of

   the same. “Although the Court views all facts in the light most favorable to the Plaintiff, it finds

   Plaintiff [] fails to provide the facts necessary to support [her] contention” in this case. Isbell v.

   Carnival Corp., 462 F. Supp. 2d 1232, 1236 (S.D. Fla. 2006).

   IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant Paradise

   Cruise Line Operator Ltd., Inc.’s Motion for Summary Judgment, ECF No. [102], is GRANTED.

   Final Judgment will be entered by separate order. Any pending motions are DENIED as moot

   and any scheduled hearings are CANCELED.


                                                    14
Case 0:19-cv-61141-BB Document 131 Entered on FLSD Docket 07/02/2020 Page 15 of 15
                                                 Case No. 19-cv-61141-CIV-BLOOM/Valle



          DONE AND ORDERED in Chambers at Miami, Florida, on July 2, 2020.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of record




                                            15
